DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed October 13, 2020 amending claims 7-9 has been entered. Claims 1-6 were previously canceled.  Claims 7-9 are currently pending and presented for examination.

Response to Arguments
Due to Applicant’s amendments to the claims and in view of Applicant’s arguments presented on October 13, 2020, the previous rejection under 35 USC 103 is hereby withdrawn.  Applicant’s arguments that the structural changes of the claimed compounds in comparison with the compounds of Zhao et al. will change the properties of the compounds, in addition to the amendment to the claims to recite treatment of c-myc driven cancer are found sufficient to overcome the rejection under 35 USC 103.
Applicant's arguments filed October 13, 2020 with respect to the rejection under 35 USC 112(a) have been fully considered but they are not persuasive.
With respect to the rejection under 35 USC 112(a) Applicant argues that the claims have been amended to recite treating c-myc driven cancer with only 11 compounds which have been demonstrated to inhibit myc in example 5 and figures 8 a-
These arguments are found not persuasive since Applicant’s data does not demonstrate that all compounds claimed will treat all c-myc driven cancer as claimed.  First, example 5 and paragraphs [0030]-[0039] state that compounds CG-RS-44 along with -47, -70 and -129 were superior in inhibiting ATG-Myc focus formation and that no inhibition at all was observed with compound CG-RS-58 [0091].  Thus it would not be reasonable for compound CG-RS-58 as claimed in instant claim 7 to be useful in the treatment of any c-myc driven cancer since Applicant’s own data demonstrates that it does not inhibit c-myc.  Even though figures 8a-c and 9a-c demonstrate that compound CG-RS-58 inhibits the cell viability of certain cell lines, it is clear that these cell lines are not driven by c-myc since compound CG-RS-44 has superior c-myc inhibition activity but does not demonstrate maximal inhibition of viability in these cells.   Moreover, there is no data showing c-myc inhibition activity disclosed in the instant specification for all claimed compounds including, 109B and 137.  In addition, even though it is stated in paragraph [0091] and shown in paragraphs [0030]-[0039] that compounds CG-RS-50, -54 -55 and -56 (presumably the same as compound CG-RS-66 as claimed in instant claim 7) showed some inhibiting activities, no further evidence is presented demonstrating that this minimal inhibition of c-myc will lead to any effects at all in the treatment of a c-myc driven cancer.  For example, one must question whether that minimal reduction in c-myc activity is sufficient to result in the treatment of a c-myc driven cancer.  Furthermore, Table 1 of the instant specification demonstrates that only 
This action is FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating c-myc associated cancer comprising the administration of CG-RS-44, does not reasonably provide enablement for a method of treating c-myc driven cancer comprising the administration of all compounds as claimed in the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most use the invention commensurate in scope with these claims. The specification does not provide sufficient information to support the claimed invention of treating all cancers as claimed comprising the administration of all claimed compounds.
The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention: The instant invention pertains to a method of treating c-myc driven cancers in general comprising the administration of any compound selected from CG-RS-44, CG-RS-47, CG-RS-50, CG-RS-54, CG-RS-55, CG-RS-58, CG-RS-66, CG-RS-109B, CG-RS-137, KJ-PYR-6 or KJ-PYR-4.
Breadth of the claims: The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  The rejected claims are extremely broad.  Applicant claims that numerous compounds can be used to treat any c-myc driven cancer. Thus the cited claims are deemed very broad since these claims 
Predictability/Unpredictability in the Art:  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses treating any c-myc driven cancer, which includes a great number of cancers comprising the administration of numerous compounds. Thus, the skilled artisan would view that the treatment of all cancers encompassed by the claims, by administering all claimed compounds, is highly unpredictable. 
Moreover, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects, side effects and toxicity generated by administering all claimed compounds for treating all cancers as encompassed by the claims. 
Guidance of the Specification/Working Examples:  In the instant specification, it is demonstrated that CG-RS-44 inhibits myc and the proliferation of certain cancer cell lines that are known to be dependent on increased myc activity (Examples 1-4).  Example 5 further demonstrates that CG-RS-44 inhibits ATG-Myc focus formation better than all other compounds tested.  Thus the instant specification does not provide any additional data to demonstrate that any other compound can be used to treat cancer.  Even though Applicant shows that other claimed compounds may inhibit myc activity to a lesser degree than CG-RS-44, there is no additional data which demonstrates that 
The Quantitation of Experimentation Required:  In order to practice Applicants invention, it would be necessary for one to design and conduct an exhaustive amount of complex experiments to determine if any c-myc driven cancer can be treated by all compounds claimed.  Therefore, in order to practice the claimed invention, the amount of experimentation required would be considered undue and burdensome.
In conclusion, Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. A method for treating any c-myc driven cancer comprising the administration of all compounds claimed is not enabled by the instant specification.  

Allowable Subject Matter
Claim 8 is allowed.

Conclusion
Claims 7 and 9 are rejected.  Claims 1-6 are canceled.  Claim 8 is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM